DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 10, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rustad et al. (2004/0031485).
Regarding claim 1, Rustad discloses a jet nebulizer (the combination of housing 110 and atomizer 210 as jet nebulizer) comprising: a unibody housing (housing 110 as unibody housing which comprises one body) comprising a base (bottom or floor surface; [0067] lines 1-10), a side wall  (i.e. annular sidewalls of housing 110) and an inlet (120), wherein the side wall has an 

Regarding claim 5, Rustad discloses the unibody housing (110) comprises feet (150) on the bottom.
Regarding claim 7, Rustad discloses the nebulizer is configured to continuously aerosolize medicine when gas is moving through the inlet ([0088] lines 1-19 discloses drawing medication into the interstice when gas is moving through the inlet thereby continuously aerosolizing the medication while medication is available in the reservoir).
Regarding claim 10, Rustad discloses the atomizer (210) extends above a top edge of the output port (top opening) of the unibody housing. (as shown in figs. 3 and 13, at least portion 260 of the atomizer extends above the top opening of the housing 110).
Regarding claim 14, Rustad discloses a jet nebulizer (the combination of housing 110 and atomizer 210 as jet nebulizer) comprising: a unibody housing (110) comprising a base (bottom or floor surface; [0067] lines 1-10), a side wall  (i.e. annular sidewalls of housing 110) and an inlet (120), wherein the side wall has an inner surface (interior surfaces) and an outer surface (exterior surfaces) and forms an interior chamber (155)  that extends from the base at a bottom of the interior chamber to an output port (top opening) at a top of the interior chamber (i.e. fig. 13 shows open top opening of housing 110 as output port), wherein the unibody housing (110) has an internal diameter between opposite points (i.e. left/right) on the inner surface, wherein the internal diameter is largest at the top of the interior chamber (as shown in figs. 3 and 13, the bottom surface curves inward to have a smaller diameter the largest diameter.  As shown, the largest interior diameter occurs at sides and at the top of the interior chamber), and wherein the inlet (120) comprises an internal portion (275) extending within the interior chamber (155) from 
Regarding claim 16, Rustad discloses the patient interface (180, 185) comprises an aerosol chamber (195).
Regarding claim 20, Rustad discloses the output port’s diameter (top opening) is substantially equal to the base’s diameter (as shown in figs. 3 and 13, the top opening is only slightly larger than the base and therefore substantially equal (i.e. being at least 50 percent alike as substantial)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Culbertson et al. (2014/0373831).
Regarding claim 3, Rustad substantially the claimed invention except for a first seal over the output port and a second seal over the input port and a unit-dose of medication sealed within the unibody housing by the first seal and the second seal.  However, Culbertson teaches a first seal (152)  over the output port (top opening) and a second seal (153) over the input port (123) and a unit-dose of medication (LM; fig.8) sealed within the unibody housing by the first seal and the second seal ([0040] lines 1-8, [0041] lines 1-10).  It would have been obvious to one of       ordinary skill in the art before the effective filing date of the claimed invention to have modified the unibody housing of Rustad to include first and second seals as taught by Culbertson to provide the advantage of enhanced protection against contamination and ease in transport.
Regarding claim 6, Rustad discloses conical shapes ([0031] last 15 lines) but does not specifically disclose the base and the atomizer are conical in an upward orientation.  However, 
Regarding claim 8, Rustad discloses conical shapes ([0031] last 15 lines) but does not specifically disclose the base is a downward cone shape, and the atomizer fits into the downward cone shape. However, Culbertson teaches in figs 8 and 9 that base (107) is a downward cone shape (as shown the base in a cone shape with flat face downward) and the atomizer (106) fits into the downward cone shape (107). .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unibody housing of Rustad to include a conical base and atomizer as taught by Culbertson to provide the advantage of enhanced flow of medication toward the siphon and reduced medication waste since more medication would be able to be sucked into the siphon due to decreased horizontal surface area and increased angular slope of the cone.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Culbertson, as applied to claim 3 above, and further in view of Flickinger (2012/0160237).
Regarding claim 4, Rustad teaches an atomizer (210) with a portion (260) extending over the output opening and the modified Rustad teaches a first seal (152; fig. 6,8 of Culbertson) but .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Culbertson, as applied to claim 8 above, and further in view of Lester (4,512,341).
Regarding claim 9, Rustad teaches the base includes a bump (170) at the bottom but does not specifically disclose the atomizer includes a bump at the bottom, wherein the bump raises the atomizer off the base a sufficient distance to allow medication to move into the siphon.  However, Lester teaches the atomizer (21) includes a bump (33) at the bottom, wherein the bump (33) raises the atomizer off the base (floor) a sufficient distance to allow medication to move into the siphon (col. 2 lines 65-67, col. 3 lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bumps of  Rustad to be positioned on the atomizer as taught by Lester to provide the advantage of enhanced ease in cleaning since the bumps would be removable with the atomizer and thus provide greater accessibility to the bumps for cleaning and maintenance.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Flickinger.
Regarding claim 11, Rustad discloses a method of manufacturing a jet nebulizer comprising the steps of: making a unibody housing (110) comprising a base (bottom or floor surface; [0067] lines 1-10), a side wall  (i.e. annular sidewalls of housing 110) and an inlet (120), wherein the side wall has an inner surface (interior surfaces) and an outer surface (exterior surfaces) and forms an interior chamber (155)  that extends from the base at a bottom of the interior chamber to an output port (top opening) at a top of the interior chamber (i.e. fig. 13 shows open top opening of housing 110 as output port), wherein the unibody housing (110) has an internal diameter between opposite points (i.e. left/right) on the inner surface, wherein the internal diameter is largest at the top of the interior chamber (as shown in figs. 3 and 13, the bottom surface curves inward to have a smaller diameter the largest diameter.  As shown, the largest interior diameter occurs at sides and at the top of the interior chamber), and wherein the inlet (120) comprises an internal portion (275) extending within the interior chamber (155) from the base (floor surface)  toward the top (top opening) and an external input port  (as shown, the inlet 120 includes a lower external portion terminating in inferior end 130) extending below the base (floor surface); and making an atomizer (210) within the interior chamber (155), the atomizer comprising a siphon (215, 270), a jet (225), and a baffle (230) attached by arms (255) a set distance directly above the jet (225) ([0079] lines 1-10), wherein the baffle (230) attaches to a top of the arms (255) (as shown the baffle is at the top) and the atomizer (210) corresponds to the base’s shape (as shown, the bottom of the atomizer corresponds with the floor of the base) and fits over the inlet (120, 275) and a portion of the base (as shown, the bottom surface of the atomizer 210 fits over a portion of the floor adjacent latch elements 175); wherein the output 
Rustad discloses forming he nebulizer components ([0091] lines 1-20) but does not specifically disclose molding unibody housing from a single mold and molding the atomizer.  However, Flicking teaches molding unibody housing from a single mold ([0109] last 10 lines,   and molding the atomizer ([0105] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the housing and atomizer of Rustad via molding as taught by Flickinger to provide the advantage of enhanced reduction in seams for ease of maintenance.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Flickinger, as applied to claim 11 above, and further in view of Culbertson.
Regarding claim 12. Rustad substantially the claimed invention except for a first seal over the output port and a second seal over the input port and filling a unit-dose of medication to be sealed within the unibody housing by the first seal and the second seal.  However, Culbertson teaches a first seal (152)  over the output port (top opening) and a second seal (153) over the input port (123) and a unit-dose of medication (LM; fig.8) sealed within the unibody housing by .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Flickinger, as applied to claim 11 above, and further in view of Culbertson and Weick (4,955,945).
Regarding claim 13, Rustad substantially the claimed invention except for a sealing the housing with a first seal over the output port and a second seal over the input port and a filling the housing with a unit-dose of medication sealed by the first seal and the second seal.  However, Culbertson teaches a first seal (152)  over the output port (top opening) and a second seal (153) over the input port (123) and a unit-dose of medication (LM; fig.8) sealed within the unibody housing by the first seal and the second seal ([0040] lines 1-8, [0041] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unbody housing of Rustad to include first and second seals as taught by Culbertson to provide these advantages of enhanced protection against contamination and ease in transport.
The modified Rustad teaches the claimed invention except for placing the unibody housing with the atomizer in a packing tray configured to hold a plurality of unibody housings;
filling and sealing the unibody housing while filling and sealing the plurality of unibody housings in the packing tray.  However, Weick teaches placing the housing with associated .

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rustad in view of Faram (9,566,397).
Regarding claims 17 and 18, Rustad substantially teaches the claimed invention except for the patient interface provides breath-actuated aerosol delivery.  However, Faram teaches the patient interface (56, 70; col. 13 lines 20-25 discloses the T includes the chimney) provides breath-actuated aerosol delivery (col. 10 lines 15-30) via breath actuated valve (68) . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the patient interface portion of Rustad with a breath actuated valve for breath actuated delivery as taught by Faram to provide the advantage of enhanced prevention of medication waste since medication would be released upon demand from a user.
Regarding claim 19, Rustad discloses the atomizer (210) extends above a top edge (top perimeter edge) of the output port (top opening) of the unibody housing (110).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verdum (6,044,841) discloses a nebulizer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LaToya M Louis/Primary Examiner, Art Unit 3785